Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/22/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Pettit on 7/19/2022.

The application has been amended as follows: 
Claim 1 (Currently Amended) A controller comprising:
a structural body that includes -
an ingress interface fluidically coupled to a pump, and
a first egress interface fluidically coupled to a pressure-mitigation apparatus disposed between a human body and a surface,
wherein the pressure-mitigation apparatus includes a plurality of      chambers;
a sensor that is arranged proximate to the first egress interface;
a processor; and
a memory that includes instructions for regulating a flow of air provided by the pump to inflate the plurality of chambers of the pressure-mitigation apparatus in a controlled manner,
wherein is configured to execute the instructions to:
determine, based on analysis of an output produced by the sensor, that the pressure-mitigation apparatus is connected to the first egress interface,
identify a programmable pattern corresponding to the pressure­ mitigation apparatus, and
cause the plurality of chambers of the pressure-mitigation apparatus to be inflated to varying degrees in accordance with the programmable pattern, thereby shifting a point of contact pressure applied by the surface to the human body over time.

Reasons for Allowance
Claims 1-15 and 29-30 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art 1) to produce a controller comprising a structural body having an ingress interface fluidically coupled to a pump and a first egress interface fluidically coupled to a pressure-mitigation apparatus disposed between a human body and a surface and wherein the apparatus includes a plurality of chambers, a sensor proximate the first egress interface, a processor, and memory the includes instructions for regulating the flow of air provided by the pump to inflate the plurality of chambers of the apparatus in a controlled manner, wherein the instructions cause the processor to determine based on the output of the sensor if the apparatus is connected to the egress interface, to identify a programmable pattern corresponding to the apparatus and to cause the plurality of chambers of the apparatus to be inflated to varying degrees in accordance with the programmable pattern, so as to shift a point of contact pressure applied by the surface of the apparatus to the human body over time as in claim 1 or 2) to produce a manifold that resides with a controller comprising as ingress interface fluidically coupled to a pump, a plurality of piezoelectric valves through which air can be delivered to a plurality of chambers of a pressure mitigation apparatus wherein each valve is associated with a discrete airflow destined for a corresponding chamber of the apparatus, a plurality of transducers configured to monitor pressure of the plurality of chambers of the apparatus wherein each transducer is configured to generate a signal based on the corresponding pressure of the chamber or the apparatus, and a processor configured to examiner data representative of the signals and control the piezoelectric valves based on the data and transmit at least some of the date to another processor within the controller for further examination as in claim 11.
The most pertinent prior art (USPGPub 2013/0255699,) by the same inventor, teaches the majority of the structure of the current claims. However, the prior art fails to teach the functioning of the processor of the prior art consistent with the current claims and the functioning is not an obvious variant of the prior art.
Another prior art (Kloecker et al.) teaches that transducer controlled valves are known to be employed in the filling of chambers with air but the prior art is largely unrelated to the problems solved by the current invention.
Another prior art (Yano et al.) teaches that piezoelectric valves are a common type of valve used to control air flow but the prior art is largely unrelated to the problems solved by the current invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717